MEMORANDUM *
The Immigration and Naturalization Service (INS) appeals an order granting a preliminary injunction that directed the INS’s Acting Director of the Office of Juvenile Affairs (the Attorney General’s designee) to consent to jurisdiction of a state court juvenile dependency proceeding for Pedro Mauricio Chanax-Saquic as part of the process he had begun for seeking special immigrant juvenile status pursuant to 8 U.S.C. § 1101(a)(27)(J). No stay was sought. The INS consented, the state court held a dependency hearing, and a dependency order was issued. In these *863circumstances, the appeal is moot. Accordingly, it is dismissed.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.